Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 9 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "substantially" in claims 3-4 and 19 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Regarding claim 9, the phrase “the sieve has a mesh size of about 3 or greater” render the claim indefinite because it is unclear what is the unit of the mesh size.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10, 14-18 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Conway (US20160369371A1).

Regarding claim 1, Conway disclose a system for obtaining a mineral rich powder from an electronic waste substrate (abstract), the system comprising: 

a mill (fig.2: (12)) including a container (fig.3: (16)) configured to receive the plurality of fragments, 
the container including a milling media (fig.5: (18)), the mill configured to abrade the plurality of fragments with the milling media to produce a milled product (paragraph 0054); 
a separator (fig.2: (14)) configured to receive the milled product, the separator configured to apply a predetermined size selection to the milled product to provide a first output including a plurality of particles and a second output including a plurality of abraded fragments; and 
a skid (fig.2: (27)) coupled to and providing structural support for the shredder, the mill, and the separator.  

Regarding claim 2, Conway disclose wherein the electronic waste substrate includes a printed circuit board (paragraphs 0002: inherent, processing ASR (automobile shredder residue).  

Regarding claim 3, Conway disclose wherein the shredder is configured to process the electronic waste substrate into a plurality of substantially uniform fragments (paragraph 0052: the apparatus of Conway is capable to shred the material into uniform fragments).  

Regarding claim 5, Conway disclose wherein the container of the mill is cylindrical (fig.3: (16)) and agitated by an electric motor (fig.4: (33)) (paragraph 0055).  

Regarding claim 6, Conway disclose wherein the milling media includes a plurality of rods (paragraph 0054 and fig.5: (18)).  

Regarding claim 7, Conway disclose wherein the plurality of rods includes a member selected from the group consisting of: a metal rod having about a 3/4 inch diameter, a metal rod having about a 2 inch diameter, and combinations thereof (paragraph 0055).  

Regarding claim 8, Conway disclose wherein the predetermined size selection of the separator includes a sieve (paragraph 0052).  

Regarding claim 10, Conway disclose wherein the skid (fig.2: (27)) is configured to fit within a shipping container.

Regarding claims 14 and 15, Conway disclose further comprising a dumper configured to provide the electronic waste substrate to the shredder; and wherein the dumper is configured to elevate the electronic waste substrate and provide the electronic waste substrate to the shredder using gravity (fig.2: inherent, the apparatus must have a feeding mechanism in order to feed the material to the top hopper, and 

Regarding claim 16, Conway disclose further comprising a dust collector configured to collect and store airborne dust generated by the system (Paragraph 0022: cyclone, paragraph 0024: dust exhaust).  

Regarding claim 17, Conway disclose further comprising an air compressor fluidly coupled to the dust collector to remove dust from a filter of the dust collector (paragraph 0022: cyclone and filter).  

Regarding claim 18, Conway disclose further comprising a controller configured to control operation of the shredder, the mill, and the separator (paragraph 0032).  

Regarding claim 20, Conway disclose a method for obtaining a mineral rich powder from an electronic waste substrate (abstract, paragraphs 0002 and 0051; claim 1 and fig.2: processing ASR (automobile shredder residue), the ASR inherent having an electronic waste; and the rod mill (12) is produced particulate size of 1.5 mm or below “corresponding to a powder), the method comprising: 
receiving the electronic waste substrate with a shredder and processing the electronic waste substrate into a plurality of fragments (abstract, paragraphs 0002 and 0051; claim 1 and fig.2: processing ASR (automobile shredder residue) in mill (11)); 

the container including a milling media, and 
the mill abrading the plurality of fragments with the milling media (fig.5: (18)) to produced a milled product (paragraph 0054); and 
receiving the milled product with a separator (fig.2: (14)), the separator applying a predetermined size selection to the milled product to provide a first output including a plurality of particles and a second output including a plurality of abraded fragments; wherein 
a skid (fig.2: (27)) coupled to and providing structural support for the shredder, the mill, and the separator.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Conway (US20160369371A1).

Regarding claim 4, Conway does not disclose wherein each of the substantially uniform fragments has a longest dimension of about 1 inch.  
Conway are concerned about the fragments size (claim 1)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Conway to have each of the substantially uniform fragments has a longest dimension of about 1 inch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 9, Conway does not disclose wherein the sieve has a mesh size of about 3 or greater.  
Conway are concerned about the screen mesh size (paragraph 0052)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Conway to have the sieve has a mesh size of about 3 or greater, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claims 11-12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Conway (US20160369371A1) in view Ruckstuhl (US4166583A).

Regarding claim 12, Conway does not explicitly disclose comprising a shipping container, wherein the skid is disposed within the shipping container. 
Ruckstuhl teaches a system for obtaining a mineral rich powder from an electronic waste substrate (col.2 lines 27-30) (col.6 lines 42-49: the upper hammers are designed to produce coarser shredding or pulverizing and the lower hammers a finer grind), the system comprising
a shredder (fig.5: the upper rotor (61); col.6 lines 42-48: the upper hammers are designed to produce coarser shredding or pulverizing) configured to receive the electronic waste substrate and process the electronic waste substrate into a plurality of fragments (col.6 lines 16-49);
a mill (fig.5: the lower rotor (65); col.6 lines 42-48: the lower hammers a finer grind) including a container (fig.5: (G)) configured to receive the plurality of fragments, 
the mill configured to abrade the plurality of fragments with the milling media to produce a milled product (col 7 lines 9-16);
a separator (fig.5: (S)) configured to receive the milled product, the separator configured to apply a predetermined size selection to the milled product to provide a first output including a plurality of particles and a second output including a plurality of abraded fragments; and
a skid (fig.1: (23)) coupled to and providing structural support for the shredder, the mill, and the separator.


Both of the prior arts of Conway and Ruckstuhl are related to an apparatus of treating metal waste; 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Conway to have a shipping container, wherein the skid is disposed within the shipping container as taught by Ruckstuhl for the purpose of the transportating of the apparatus, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 12, having the shipping container has a length of about 20 feet, a width of about 8 feet, and a height of about 8.5 feet would have resulted from routine engineering practices depending on the size of the apparatus; and it therefore not patentable and would be obvious. 

Regarding claim 19, Conway disclose a system for obtaining a mineral rich powder from an electronic waste substrate (abstract), the system comprising: 
a dumper configured to receive the electronic waste substrate, the electronic waste substrate including a printed circuit board (fig.2: inherent, the apparatus must have a feeding mechanism in order to feed the material to the top hopper); 

a mill (fig.2: (12)) including a cylindrical container (fig.3: (16)) configured to receive the plurality of fragments, 
the container including a milling media including a plurality of rods (fig.5: (18), the mill configured to abrade the plurality of fragments with the milling media to produce a milled product ((paragraph 0054); 
a separator (fig.2: (14)) configured to receive the milled product, the separator configured to apply a predetermined size selection using a sieve to the milled product to provide a first output including a plurality of particles and a second output including a plurality of abraded fragments; 
a skid (fig.2: (27)) coupled to and providing structural support for the shredder, the mill, and the separator
a skid coupled to and providing structural support for the shredder, the mill, and the separator;
a dust collector configured to collect and store airborne dust generated by the system (Paragraph 0022: cyclone, paragraph 0024: dust exhaust); 
an air compressor fluidly coupled to the dust collector to remove dust from a filter of the dust collector (paragraph 0022: cyclone and filter); and 
a controller configured to control operation of the dumper, the shredder, the mill, the separator, the dust collector, and the air compressor (paragraph 0032).  

Conway does not explicitly disclose a shipping container; and wherein the skid is disposed within the shipping container.

Ruckstuhl teaches a system for obtaining a mineral rich powder from an electronic waste substrate (col.2 lines 27-30) (col.6 lines 42-49: the upper hammers are designed to produce coarser shredding or pulverizing and the lower hammers a finer grind), the system comprising
a shredder (fig.5: the upper rotor (61); col.6 lines 42-48: the upper hammers are designed to produce coarser shredding or pulverizing) configured to receive the electronic waste substrate and process the electronic waste substrate into a plurality of fragments (col.6 lines 16-49);
a mill (fig.5: the lower rotor (65); col.6 lines 42-48: the lower hammers a finer grind) including a container (fig.5: (G)) configured to receive the plurality of fragments, 
the mill configured to abrade the plurality of fragments with the milling media to produce a milled product (col 7 lines 9-16);
a separator (fig.5: (S)) configured to receive the milled product, the separator configured to apply a predetermined size selection to the milled product to provide a first output including a plurality of particles and a second output including a plurality of abraded fragments; and
a skid (fig.1: (23)) coupled to and providing structural support for the shredder, the mill, and the separator.


Both of the prior arts of Conway and Ruckstuhl are related to an apparatus of treating metal waste; 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Conway to have a shipping container, wherein the skid is disposed within the shipping container as taught by Ruckstuhl for the purpose of the transportating of the apparatus, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Conway (US20160369371A1) in view Ruckstuhl (US4166583A) as applied to claim 11 above, and further in view of  Non-patent literature (Mobile Noise Barriers”MBN” date 01/11/2017).

Regarding claim 13, Conway in view Ruckstuhl does not disclose further comprising a sound damping material coupled to one of the skid and the shipping container.  
	MBN teaches a sound damping material coupled to one of the skid and the shipping container (page 2).

Both of the prior arts of Conway are Ruckstuhl are related to an apparatus of treating metal waste; and this type of apparatus is generate a high noise;
MBN is related to an apparatus (page 3: machine); and MBN is concerned about the Noise that generated by the apparatus;  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Conway in view of Ruckstuhl to have a sound damping material coupled to one of the skid and the shipping container as taught by MBN for the purpose of protecting the workers from loud apparatus (MBN: page 1), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barberi (US20110290919A1).
Barberi disclose a device for processing a metal (paragraph 0032) having a dumper (fig.1: (105)), 
a skid coupled to and providing structural support for the shredder (fig.1: (110) or fig.2: (2100)); and a shipping container, wherein the skid is disposed within the shipping container (figs.1-2:the housing of the shredder) (paragraph 0033).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/FAYE FRANCIS/Primary Examiner, Art Unit 3725